Citation Nr: 1044907	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  08-32 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a dental disorder.  


WITNESSES AT HEARING ON APPEAL

Veteran and son-in-law


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had verified active service from March 1951 to 
December 1952.    

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2008 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In August 2010, the Board remanded this 
matter for additional medical inquiry.        


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran did not 
incur during service dental trauma that warrants VA compensation.  

2.  The preponderance of the evidence of record does not indicate 
that the Veteran entered service with non-restorable carious 
teeth.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
dental disorder, for purposes of compensation, have not been met.  
38 U.S.C.A. §§ 1110, 1721 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.150, 17.161 (2010).

2.  The criteria for entitlement to service connection for a 
dental disorder involving the Veteran's teeth, for purposes of 
eligibility for VA outpatient dental treatment, have been met.  
38 U.S.C.A. §§ 1110, 1721, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.381, 4.150, 17.161 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed for 
appellate purposes.  The Board will then address the merits of 
the claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised 
of the law and regulations applicable to this matter, the 
evidence that would be necessary to substantiate the claim, and 
whether the claim has been fully developed in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
More specifically, VA is required to notify a claimant of the 
evidence and information necessary to substantiate a claim and 
whether the claimant or the VA is expected to provide the 
evidence, and is required to request from the claimant any other 
evidence in his or her possession that pertains to the claim.  
Id.

VA provided the Veteran with VCAA notification in a letter from 
the RO dated in October 2007.  38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159.  The Veteran was informed of the elements of his claim, 
and of the evidence necessary to substantiate the claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was advised of the respective duties of the VA and of the 
Veteran in obtaining evidence needed to substantiate his claim.  
VA requested from the Veteran relevant evidence, or information 
regarding evidence which VA should obtain.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 
(the requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during the 
course of this appeal, and this change eliminates the fourth 
element of notice as required under Pelegrini).  And the Veteran 
was provided with complete VCAA notification prior to the adverse 
rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.

The VCAA provides that the assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary, 
as further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been 
satisfied as well.  

The claims file indicates that the Veteran's service treatment 
records are not available for review.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991) (where records are apparently lost 
while in the possession of the government, a heightened 
obligation applies to consider carefully the benefit-of-the-doubt 
rule).  Nevertheless, the RO attempted to retrieve all medical 
records relevant to this appeal.  The RO afforded the Veteran the 
opportunity to appear before one or more hearings to voice his 
contentions.  And the Veteran was provided with VA compensation 
medical examination for his claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in this 
appeal.  Therefore, the Veteran has not been prejudiced as a 
result of the Board deciding his claim here.

II.  The Merits of the Claim for Service Connection

The Veteran filed a claim for service connection for a dental 
disorder in August 2007.  In the February 2008 rating decision on 
appeal, the RO denied his claim.  For the reasons set forth 
below, the Board partly disagrees with that decision.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  

Under VA regulations, service connection for compensation 
purposes is only available for certain types of dental and oral 
conditions listed under 38 C.F.R. § 4.150, such as impairment of 
the mandible, loss of a portion of the ramus, and loss of a 
portion of the maxilla.  Compensation is available for loss of 
teeth only if such is due to loss of substance of the body of the 
maxilla or mandible.  38 C.F.R. § 4.150.

A Veteran may be entitled to service connection for dental 
conditions including treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease, for 
the sole purposes of receiving VA outpatient dental services and 
treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 
C.F.R. §§ 3.381, 17.161.  A claim for service connection is also 
considered a claim for VA outpatient dental treatment.  See Mays 
v. Brown, 5 Vet. App. 302, 306 (1993).

For purposes of determining service connection of dental 
conditions for treatment purposes, the rating activity should 
consider each defective or missing tooth and each disease of the 
teeth and periodontal tissues separately to determine whether the 
condition was incurred or aggravated in the line of duty during 
active service and, when applicable, to determine whether the 
condition is due to combat or other in- service trauma, or 
whether the Veteran was interned as a prisoner of war.  38 C.F.R. 
§ 3.381(b). 

Outpatient dental treatment may be authorized by the Chief of 
Dental Service under the provisions set forth in 38 C.F.R. § 
17.161 if the Veteran falls into one of the classes of 
eligibility.

Legal authority provides for various categories of eligibility 
for VA outpatient dental treatment, such as Veterans having a 
compensable service-connected dental condition (Class I 
eligibility); Veterans having a noncompensable service-connected 
dental condition, provided that they apply for treatment within a 
year after service (Class II eligibility); and those having a 
noncompensable service-connected dental condition adjudicated as 
resulting from a combat wound or other service trauma (Class 
II(a) eligibility).  Other categories include treatment for 
Veterans having a dental condition determined to be aggravating 
disability from an associated service-connected disability (Class 
III eligibility); Veterans whose service connected disabilities 
are evaluated as 100 percent, or who receive a total rating for 
individual unemployability (Class IV eligibility); and certain 
treatment for those who are enrolled in a rehabilitation program 
under chapter 31 (Class V eligibility).  Finally, any Veteran 
scheduled for admission or otherwise receiving care and services 
under Chapter 17 of 38 U.S.C. may receive outpatient dental care 
which is medically necessary, i.e., is for dental condition 
clinically determined to be complicating a medical condition 
currently under treatment (Class VI eligibility).  38 U.S.C.A. § 
1712; 38 C.F.R. § 17.161.

The issues of service connection for compensation purposes, and 
service connection for treatment purposes, will be addressed 
separately below.    

	Compensation Purposes 

The Veteran stated in October 2008 that his dental disorder began 
in the military "when my teeth were pulled and my jaw and 
sinuses were torn up."  In testimony before the Board in July 
2010, he indicated that when medical personnel pulled his teeth 
during service, they "broke off my jaw line into my sinus 
cavity."  He further stated that he was hospitalized due to this 
trauma for approximately one week.  During the Board hearing, the 
Veteran's son-in-law indicated that he had witnessed the Veteran 
suffering these residuals for approximately "30 years."  

The Board notes that lay testimony is competent to establish the 
presence of observable symptomatology, and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's complaints 
regarding what he may feel, and has felt, with regard to his 
teeth are "observable" symptoms.  As he is competent to provide 
such evidence, his statements regarding his symptoms are of 
probative value.  However, laypersons are generally not capable 
of opining on matters requiring medical knowledge such as 
etiology and medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As such, the Veteran's statements 
regarding the disorder he contends to have, and what caused it, 
are of limited probative value.  On the issue, of diagnosis and 
etiology, the Board must rely on medical evidence.  

The medical evidence of record is found primarily in the VA 
compensation examination reports issued pursuant to the Board's 
August 2010 remand.  In a September 2010 report, the examiner 
indicated that the Veteran reported that he experienced no injury 
or trauma to his head or neck during service.  He informed the 
examiner that all of his teeth were extracted during service, and 
that he wore dentures during service.  On examination, the 
examiner found the Veteran to be completely edentulous with 
complete upper and lower dentures.  The examiner noted the 
Veteran's complaints of "sore spots" on the lower buccal, and 
noted that the tissue in the maxillary anterior is extremely 
inflamed.  The examiner found no scarring, deformity, 
paresthesia, limitation of motion, abnormalities of speech, or 
other dysfunction.  The examiner noted that the Veteran's 
dentures fit poorly.  And the examiner diagnosed the Veteran with 
"generalized atrophy of the maxilla and mandible which is 
typical for patients" who used dentures for extended periods.  
The examiner indicated that, based on the Veteran's history, the 
Veteran had been wearing dentures for about 60 years.  

In an October 2010 addendum report, the VA examiner reiterated 
that the Veteran reported no history of trauma while in service.  
The examiner indicated that the total extractions were due to 
"non-restorable" decay, which "would have nothing to do with 
him being in the military."  The examiner stated that the 
Veteran's atrophy in his maxilla and mandible was "severe" and 
"very likely" the result of 60 years of wearing dentures.  
Finally, the examiner noted that the Veteran reported that he did 
not remove his dentures at night, suggesting that his discomfort 
was worsened thereby.    

Based on this evidence, the Board finds service connection for 
compensation purposes unwarranted.  The evidence of record 
establishes clearly that during service the Veteran experienced 
tooth decay and extractions not as a result of trauma.  He did 
not incur trauma that adversely affected his mandible, ramus, or 
maxilla, and did not suffer extraction due to a loss of substance 
of the body of the maxilla or mandible.  38 C.F.R. § 4.150.  As 
the VA examiner noted, the Veteran's mandible and maxilla are 
atrophied not due to any event in service, but to his many years 
of wearing dentures.  Moreover, the VA examiner did not indicate 
dental-related jaw or sinus problems as the Veteran averred.  
Rather, the examiner indicated that the Veteran had no other 
dysfunctions other than those that he noted.  The evidence merely 
indicates that the Veteran received dentures during service after 
his decaying teeth were removed.  

	Outpatient Treatment Purposes

As for the Veteran's claim for service connection for treatment 
purposes, the Board finds in the Veteran's favor.   

Under 38 C.F.R. § 3.381(d)(1), it is provided that "teeth noted 
as normal at entry will be service-connected if they were ... 
extracted after 180 days or more of active service."  As 
indicated earlier, the Veteran's service treatment records are 
unavailable.  See O'Hare, supra.  So the Board cannot determine 
whether the Veteran entered service with normal teeth.  All that 
is clear in the record - based on the statements of the Veteran 
and the VA examiner - is that the Veteran had either all or many 
of his teeth extracted during service.  What is in doubt is 
whether the decay that led to the extractions existed prior to 
service and, if not, whether the extractions occurred after 180 
days into the Veteran's 21 months of service.  As no service 
treatment records are available to clarify these issues, the 
simple fact remains that it is possible that the Veteran entered 
service with normal teeth.  In that case, service connection of 
his dental disorder - i.e., extracted teeth - for treatment 
purposes would be warranted under 38 C.F.R. § 3.381(d)(1).  

The Board notes that it finds the statements of the examiner to 
be credible and of probative value here.  The examiner indicated 
that the claims file had been reviewed, and supported his report 
and opinion with a rationale.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) (supporting clinical data or other rationale 
should accompany medical opinion).  Moreover, no evidence of 
record challenges the credibility of the Veteran, who has been 
consistent in his statements asserting service connection.  See 
Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility 
is determined by the fact finder).

Given this evidentiary background, the Board cannot find that the 
evidence of record preponderates against the Veteran's claim to 
service connection.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).  As such, a reasonable doubt has 
been created in the record.  This is an appropriate case in which 
to grant the claim by invoking VA's doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

1.  Entitlement to compensation for a service-connected dental 
disorder due to trauma is denied.  

2.  Entitlement to service connection, for treatment purposes for 
extraction of all of the Veteran's teeth, is granted.    



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


